Name: Commission Regulation (EC) No 2394/1999 of 11 November 1999 on the authorisation of transfers between the quantitative limits of textiles and clothing products originating in the Islamic Republic of Pakistan
 Type: Regulation
 Subject Matter: trade;  international trade;  leather and textile industries;  Asia and Oceania
 Date Published: nan

 EN Official Journal of the European Communities12. 11. 1999 L 290/9 COMMISSION REGULATION (EC) No 2394/1999 of 11 November 1999 on the authorisation of transfers between the quantitative limits of textiles and clothing products originating in the Islamic Republic of Pakistan THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries (1), as last amended by Commis- sion Regulation (EC) No 1072/1999 (2), and in particular Article 7 thereof, (1) Whereas the Memorandum of Understanding between the European Community and the Islamic Republic of Pakistan on arrangements in the area of market access for textiles products (3), initialled on 31 December 1994, provides that favourable consideration shall be given to certain requests for so-called exceptional flexibility by Pakistan; (2) Whereas the Islamic Republic of Pakistan has made a request on 2 September 1999; (3) Whereas the transfers requested by the Islamic Republic of Pakistan fall within the limits of the flexibility provi- sions referred to in Article 7 and set out in Annex VIII to Regulation (EEC) No 3030/93; (4) Whereas it is appropriate to grant the request; (5) Whereas it is desirable that this Regulation enters into force the day after its publication in order to allow operators to benefit from it as soon as possible; (6) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee provided for in Article 17 of Regulation (EEC) No 3030/93, HAS ADOPTED THIS REGULATION: Article 1 Transfers between the quantitative limits for textile goods originating in the Islamic Republic of Pakistan are authorised for the quota year 1999 as detailed in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Commu- nities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 November 1999. For the Commission Pascal LAMY Member of the Commission (1) OJ L 275, 8.11.1993, p. 1. (2) OJ L 134, 28.5.1999, p. 1. (3) OJ L 153, 27.6.1996, p. 47. EN Official Journal of the European Communities 12. 11. 1999L 290/10 ANNEX  Category 9: transfer of 1 000 000 kilograms from the quantitative limit of category 26.  Category 20: transfer of 2 000 000 kilograms from the quantitative limits of category 28.